Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 21, 2014

The Court of Appeals hereby passes the following order:

A15A0378. KELLEY GAMBLIN DIXON v. VEDENNIS DIXON.

      Kelley Gamblin Dixon seeks appellate review of a Final Judgment and decree
of divorce. Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the
Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony cases.”
Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court of
Georgia.

                                        Court of Appeals of the State of Georgia
                                                                             10/21/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.